*810OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Both plaintiff and defendant agreed on the record in open court not to contest the allegations of each other’s claims for divorce and to take “a mutual divorce against one another.” After receiving competent oral proof of the grounds for divorce, in accordance with section 211 of the Domestic Relations Law, the court adjudged plaintiff and defendant to be absolutely divorced. Inasmuch as defendant received precisely what he had requested and stipulated to, he is not an aggrieved party within the purview of CPLR 5511. The Appellate Division, therefore, correctly dismissed his appeal.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.